DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 29 April 2022. 
Claims 1-2 and 20-37 are currently pending and being examined. Claims 3-19 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 and dependents are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 28, recites “extendable cabin is integrally coupled to the chassis” is new matter, there is no mention in the specification on the cabin being integrally coupled. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 and dependents rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28, recites “extendable cabin is integrally coupled to the chassis so that the cabin is coupled to the chassis when the mobile bagging machine is transported”, how can the cabin being integrally coupled to the chassis and be able to move the cabin in and out? If it is integrally coupled it wouldn’t be able to move. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 30-31 is rejected under 35 U.S.C. 103 as being unpatentable over Cullen ‘328 (US 2011/0162328) in view of Jennerjohn (US 4,436,169).

Claim 28, Cullen ‘328 teaches a mobile bagging machine (10; Fig. 1) comprising:
a chassis (12; Fig. 2);
a feed bin (18; Fig. 2) coupled to the chassis (12; Fig. 2);
a packing assembly (22; Fig. 2) coupled to the feed bin (18; Fig. 2);
an adjustable tunnel (24; mobile bagging machines that includes a variable-width tunnel; Abstract; See Fig. 9) coupled to the packing assembly (22; Fig. 2).
Cullen ‘328 does not expressly teach an extendable cabin coupled to the chassis so that the cabin is coupled to the chassis when the machine is transported.
However, Jennerjohn teaches an extendable cabin (16; Fig. 2) coupled to a chassis (12; Fig. 2) so that the cabin is coupled to the chassis when the machine is transported (16 is capable of being coupled to 12 during transportation). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Cullen ‘328, by having an extendable cab, as taught by Jennerjohn, so the operator is able to move the cab during proper operation, so the operator’s line of sight with respect to what the operator is working on is not obstructed. (Jennerjohn col. 1 l. 18-24).

Claim 30, Cullen ‘328 as modified by Jennerjohn teaches the mobile bagging machine of claim 28, wherein the mobile bagging machine (Cullen ‘328: 10; Fig. 1) is operable with the cabin (Jennerjohn: 16; Fig. 2) in both the retracted position and the extended position (Jennerjohn: col. 1 l. 7-17).

Claim 31, Cullen ‘328 as modified by Jennerjohn teaches the mobile bagging machine of claim 28, wherein the packing assembly further comprises a rotor (Cullen ‘328: 26; Fig. 1).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Cullen ‘328 (US 2011/0162328) in view of Jennerjohn (US 4,436,169), further in view of Cullen ‘332 (US 2005/0155332).

Claim 29, Cullen ‘328 as modified by Jennerjohn teaches the mobile bagging machine of claim 1. Cullen ‘328 further teaches the adjustable tunnel comprises:
an expandable base (88; Figs. 6-8; ¶[0068]) having first and second ends (see opposing ends of first telescoping member 90 and second telescoping member 92; ¶[0068]), the expandable base having collapsed and expanded configurations (see Fig. 9 showing configurations of various widths), wherein a distance between the first end and the second end is less in the collapsed configuration than in the expanded configuration (dimension 86 is less than dimension 82 in Fig. 9);
a central arch panel (102; ¶[0072]) disposed above the expandable base (see Fig. 6 showing 102 located above 88), wherein the central arch panel is vertically movable between first and second positions (see Fig. 9 showing 102 in various positions);
a first side panel (100; Fig 7) having a first side panel base coupled to the expandable base at the first end (100 is coupled to second telescoping member 92 of 88);
a second side panel (104) having a second side panel base coupled to the expandable base at the second end (104 is coupled to first telescoping member of 88);
a first intermediate panel (106) disposed between the central arch panel and the first side panel (Fig. 7);
a second intermediate panel assembly (108) disposed between the central arch panel and the second panel (Fig. 7).
Cullen ‘328 and Buchheit donot expressly teach a surface tensioning assembly disposed about the first and second side panels and the central arch panel.
However, Cullen ‘332 teaches a surface tensioning assembly (straps 78 and tie-rods 80; Fig. 7; ¶[0055]) disposed about first and second side panels (30 & 32) and central arch panel (34).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Cullen ‘328 and Buchheit, by adding a securing system, as taught by Cullen ‘332, so the expandable and adjustable tunnel does not change size while in operation and maintains the desired, user-selected position during operation of the bagging machine. (Cullen ‘332 ¶[0054]-[0055]) 

Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen ‘328 (US 2011/0162328) in view of Jennerjohn (US 4,436,169), further in view of Cullen ‘472 (US 5,799,472).

Claim 32, Cullen ‘328 as modified by Jennerjohn teaches the mobile bagging machine of claim 28, wherein the feed bin (Cullen ‘328: 42; Fig. 1) further comprises a hopper configured to receive material (Cullen ‘328: “one or more funneling slides 42 of the side panels 34 direct the material toward the center of the conveyor 18.” ¶[0047]), the hopper having an exit;
wherein the adjustable tunnel is disposed proximate the exit of the hopper (Cullen ‘328: see Fig. 1 showing 42 proximate to 24), the tunnel (Cullen ‘328: 24; Fig. 2) having an inlet and an outlet (Cullen ‘328: see Fig. 2 showing 24 has an inlet to the left and the outlet to the right);
wherein the packing assembly is disposed at the exit of the hopper and the tunnel inlet (Cullen ‘328: see Fig. 2 showing 22 is at the exit of 42 and at the inlet of 24); and
Cullen ‘328 as modified by Jennerjohn does not teach the mobile bagging machine further comprises a bag hoisting assembly disposed above the adjustable tunnel, the bag hoisting assembly comprising first and second rails extending longitudinally from proximate the hopper toward the tunnel outlet, the first and second rails having an axis of rotation proximate the hopper exit, and a cradle coupled to the first and second rail, the cradle configured to slidably move from a first position proximate the tunnel outlet and a second position proximate the tunnel inlet.
However, Cullen ‘472 teaches the mobile bagging machine further comprises a bag hoisting assembly (36; Fig. 1) disposed above the adjustable tunnel, the bag hoisting assembly comprising first and second rails (36; Fig. 1) extending longitudinally from proximate the hopper toward the tunnel outlet (see Fig. 1 showing 36 extending from 14 toward tunnel 30), the first and second rails having an axis of rotation proximate the hopper exit (“Bag crane 36 is provided on the machine 10 for raising and lowering the cradle 34” col. 3 l. 5-7), and a cradle coupled to the first and second rail, the cradle (34; Fig. 1) configured to slidably move from a first position proximate the tunnel outlet and a second position proximate the tunnel inlet (“moving the cradle 34 rearwardly and forwardly” col. 3 l. 7-8).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Cullen ‘328 as modified by Jennerjohn, by adding a bag crane, as taught by Cullen ‘472, for loading and lifting the bag to be filled. 

Claim 33, Cullen ‘328 as modified by Jennerjohn and Cullen ‘472 teaches the mobile bagging machine of claim 32, wherein the first and second rails have a first configuration in which the first and second rails slope upwardly from the adjustable tunnel, and a second configuration in which the first and second rails slope downwardly from the adjustable tunnel (Cullen ‘472: “Bag crane 36 is provided on the machine 10 for raising and lowering the cradle 34” col. 3 l. 5-7).


    PNG
    media_image1.png
    420
    683
    media_image1.png
    Greyscale
Claim 34, Cullen ‘328 as modified by Jennerjohn and Cullen ‘472 teaches the mobile bagging machine of claim 32, further comprising first and second trolleys (Cullen ‘472: annotated Fig. 1) slidably coupled to the first and second rails (Cullen ‘472:  “moving the cradle 34 rearwardly and forwardly” col. 3 l. 7-8), wherein the cradle is coupled to the first and second rails through the first and second trolleys (Cullen ‘472: see Fig. 1 showing the cradle is coupled to the rails via the trolley).

Claim 35, Cullen ‘328 as modified by Jennerjohn and Cullen ‘472 teaches the mobile bagging machine of claim 34, wherein the first and second trolleys (Cullen ‘472: annotated Fig. 1) are movable along the first and second rails, and wherein the cradle is movable with the first and second rails (Cullen ‘472:  “moving the cradle 34 rearwardly and forwardly” col. 3 l. 7-8).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Cullen ‘328 (US 2011/0162328) in view of Jennerjohn (US 4,436,169) and Cullen ‘332 (US 2005/0155332), further in view of Cullen ‘472 (US 5,799,472).

Claim 37, Cullen ‘328 as modified by Jennerjohn and Cullen ‘332 teaches the mobile bagging machine of claim 29. 
Cullen ‘328 as modified by Jennerjohn and Cullen ‘332 does not teach a bag hoisting assembly configured to lift a portion of a bag over the central arch panel.
However, Cullen ‘472 teaches a bag hoisting assembly (36, 34; Fig. 1) configured to lift a portion of a bag over the central arch panel Cullen ‘472: “Bag crane 36 is provided on the machine 10 for raising and lowering the cradle 34” col. 3 l. 5-7.
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Cullen ‘328 as modified by Jennerjohn and Cullen ‘332, by adding a bag hoisting assembly, as taught by Cullen ‘332, for loading and lifting the bag to be filled. 


Allowable Subject Matter
Claims 1-2 and 20-27 are allowed.
Claim 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 20-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731